Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In regards to the applicants’ argument that the prior art of Ilkin and/or Lawrie as applied to dependent Claim 6 (Remarks, pp. 8-9) does not teach the limitation as argued in the Remarks on the pages as indicated, the Examiner points out that Claim 6 was written in an alternative form and the prior art was used to reject the limitation in the list pertaining to types of medical devices to be used during the medical procedure as indicated in the rejection. The limitation in the list pertaining to acquisition angles that is now used from dependent Claim 6 in the independent claims is rejected as pointed out below. In regards to the applicants’ argument that the prior art of Lawrie does not teach a complexity score (Remarks, pp. 10-11), the Examiner disagrees and points to paragraphs 83-84 of Lawrie that discusses varying complexity of a procedure based on a probability of risk and timely completion that is associated with the medical procedure. A probability is considered a score and therefore can be interpreted as the complexity score. Indeed the applicants’ seems to recognize this, see Remarks, page 11, first paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10-13, 15-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ilkin, US 2008/0221830 A1, in view of Kargar, US 2013/0185090 A1.

Regarding Claim 1, Ilkin teaches:
A method comprising: receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory (paragraphs 19, 23, 27, 49: receiving patient/medical data that can include data pertaining to catheterization);
predicting one or more measures of interest based on the received a priori medical procedure data using a trained machine learning model, the one or more measures of interest comprising an overall time for performing the medical procedure on the patient in the catheterization laboratory (paragraphs 35, 40, 49, 50-51, 55-56: wherein the probabilistic inference engine, that is a machine learning model, is used to predict the duration or time for the medical procedure/event. And, the probabilistic inference engine provides duration estimation incorporating a repository of events, that are past or a priori event/medical data, and it incorporates this repository of events from the external data source. Also paragraphs 32, 37, 62: discusses usage of patient scheduled information or a priori patient medical information, and further points out that the probabilistic inference engine can query the external data source for an average duration of other procedures that a surgeon performed in the past, that is using a priori medical data in making a prediction for a duration of a medical procedure. Examiner’s note: Keen, US 2007/0203761 A1, also teaches the usage of a priori medical data, see for example abstract and paragraph 19)
and a time for performing specific portions of the medical procedure, wherein the trained machine learning model is trained to learn a mapping between the a priori medical procedure data and the one or more measures of interest based on medical procedure training data (Abstract; paragraphs 8, 32, 35, 38, 42-43, 49, 52, 56-59: that describes using the probabilistic inference engine, ProbIE, to predict the time/duration for events in the perioperative workflow of the patient that would include the medical procedure being performed, see paragraph 38, Table 1, that shows portions of this workflow. And, the ProbIE use a model trainer for its predictive model for mapping data about items to conclusion about target values of the items, that is medical procedure data used/mapped to predicted outcomes/measures of interest. Examiner’s note: Danehorn, US 2007/0067194 A1, also teaches this, see for example paragraphs 9-10); 
generating personalized guidelines for performing the medical procedure to reduce the overall time for performing the medical procedure based on the received a priori medical procedure data using the trained machine learning model (paragraphs 4-5, 28, 35, 54: that teaches a patient workflow management system, PWM, that provides real-time visualization capabilities for operating room managers to making timely decisions regarding resource usage across multiple facilities regarding scheduled medical procedures and the PWM employs a probabilistic inference engine, ProbIE, that provides information to the staff regarding the estimated timing/duration for specific medical procedures so as to reduce delays and execute the numerous tasks and procedures in a timely manner thereby reducing the overall time for performing the medical procedure); 
and outputting the one or more predicted measures of interest (paragraph 49: wherein as described, the query interface retrieves estimated durations of the medical procedure/event).
(Examiner’s note: Keen, US 2007/0203761 A1, also teaches the limitations of this claim, see for example Abstract and paragraphs 21, 40, 53).
Ilkin may not have expressly taught:
wherein the personalized guidelines include acquisition angles for acquiring medical imaging of the patient. (Emphasis added).
However, Kargar shows (Abstract; paragraphs 4, 14, 16, 20, 28-29, 33: wherein it is discussed image acquisition angles used for acquiring images during a particular type of interventional medical procedure for a patient. Examiner’s note: Hall, US 2012/0307964 A1, also teaches this, see for example Abstract, paragraphs 7, 21, 23, 34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kargar with that of Ilkin for using acquisition angles for acquiring medical imaging of the patient.
The ordinary artisan would have been motivated to modify Ilkin in the manner set forth above for the purposes of achieving optimal image acquisition angles of an imaging system for cardiac, vascular or neurological surgery procedures in a hybrid operating room [Kargar: paragraph 4].

Regarding Claim 2, Ilkin further teaches:
The method of claim 1, wherein receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory comprises: receiving patient related medical procedure data comprising one or more of: medical images of the patient, measures extracted from the medical images of the patient, vascular access of the patient, a likelihood of the patient requiring intravascular imaging, a likelihood of the patient requiring invasive measurements, a type of the patient, laboratory test results of the patient, demographic information of the patient, and a history of the patient (paragraph 19: patient information includes case/history information, event information, status, condition and progress of the patient).

Regarding Claim 3, Ilkin further teaches:
The method of claim 1, wherein receiving a priori medical procedure data relating to a medical procedure to be performed on a patient in a catheterization laboratory comprises: receiving non-patient related medical procedure data comprising one or more of: availability of medical professionals, devices used in the catheterization laboratory, a time associated with the medical procedure, and medical professionals scheduled to perform the medical procedure (paragraphs 23, 32: resources available in the healthcare facility that would include medical professionals and devices to be used, and duration/time of the medical procedure/event. Examiner’s note: Lawrie, US 2019/0013095 A1, also teaches this, see for example Abstract and paragraph 186, duration of patient procedure and availability of resources).

Regarding Claim 6, Ilkin further teaches:
The method of claim 1, wherein the guidelines comprise one or more of: an order for investigating coronary arteries of the patient, which coronary arteries are to be investigated, types of medical devices to be used during the medical procedure, whether intravascular imaging is required, and a location for vascular access of the patient (paragraphs 6, 23, 28, 31, 48, 55: wherein it is discussed the resources, i.e. the types of medical devices to be used, that is available for the medical procedure. Examiner’s note: Lawrie, US 2019/0013095 A1, also teaches this, see for example paragraph 5). (Emphasis added).

Regarding Claim 7, Ilkin further teaches:
The method of claim 1, further comprising: generating guidelines for performing the medical procedure to reduce resource usage during the medical procedure on the patient in the catheterization laboratory using the trained machine learning model, the guidelines comprising one or more of: an order for investigating coronary arteries of the patient, a number of medical devices to be used during the medical procedure, and a number and type of medical professionals needed for performing the medical procedure (paragraphs 6, 23, 28, 31, 48, 55: wherein it is discussed the tracking of resources, that is medical devices, and staff, that is number and type of medical professionals, in the healthcare facility, that would be needed in performing the medical procedure. Examiner’s note: Lawrie, US 2019/0013095 A1, also teaches this, see for example paragraph 5). (Emphasis added).

Regarding Claim 21, Ilkin further teaches:
The method of claim 1, wherein the specific portions of the medical procedure comprise one or more of a patient preparation portion, a procedure start portion, an actual procedure portion, or a case completion portion (paragraph 38, Table 1: patient preparation, procedure begins/start, procedure ends/case completion).


Claims 5, 8-9, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilkin, US 2008/0221830 A1, in view of Kargar, US 2013/0185090 A1, and further in view of Lawrie, US 2019/0013095 A1.

Regarding Claim 5, with Ilkin and Kargar teaching those limitations of the claim as previously pointed out, neither Ilkin nor Kargar may have expressly taught:
The method of claim 1, wherein the one or more measures of interest further comprise a complexity score associated with performing the medical procedure on the patient in the catheterization laboratory. (Emphasis added).
However, Lawrie in a similar field of endeavor shows (paragraphs 83-84: varying complexity based on a probability of risk and timely completion of the procedure that is associated with the medical procedure. A probability is considered a score and therefore can be interpreted as the complexity score). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lawrie with that of Ilkin and Kargar for having a complexity score associated with performing the medical procedure on the patient.
The ordinary artisan would have been motivated to modify Ilkin and Kargar in the manner set forth above for the purposes of determining whether a particular patient medical procedure is more likely to finish on time based on its complexities relative to other medical procedures [Lawrie: paragraphs 83-84].

Regarding Claim 8, with Ilkin and Kargar teaching those limitations of the claim as previously pointed out, neither Ilkin nor Kargar may have expressly taught:
The method of claim 1, further comprising: automatically scheduling resources for performing the medical procedure on the patient in the catheterization laboratory based on the predicted one or more measures of interest using a trained artificial intelligence agent. (Emphasis added).
However, Lawrie in a similar field of endeavor shows (Abstract; paragraph 5: wherein the use of machine learning for automatic scheduling of patient procedures, based on among other things, resources and duration of the medical procedure is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lawrie with that of Ilkin and Kargar for automatically scheduling resources for performing the medical procedure on the patient based on the predicted one or more measures of interest using a trained artificial intelligence agent.
The ordinary artisan would have been motivated to modify Ilkin in the manner set forth above for the purposes of taking a set of patient procedures awaiting session allocation and, utilizing supervised machine learning, generates an optimized schedule that optimizes patient throughput [Lawrie: paragraph 8].

Regarding Claim 9, with Ilkin and Kargar teaching those limitations of the claim as previously pointed out, Lawrie further teaches:
The method of claim 1, wherein outputting the one or more predicted measures of interest comprises: displaying the one or more predicted measures of interest on a display device (Abstract; paragraph 15: displaying the optimized patient procedure schedule that includes a duration for the patient procedure). (Emphasis added).

Claims 10-12, 14, 22 are similar to Claims 1-3, 5, 21 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15, 17-20, 23 are similar to Claims 1, 6-9, 21 respectively, and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously provided PTO-892 for the relevant and pertinent prior art relating to this application where for example Fox, US 2017/0035514 A1, teaches facilitating clinical decisions during a catheterization procedure based on historical intervention data representative of past catheterization procedures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2127